Citation Nr: 0835967	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-38 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a skin disability of 
the eyelids as a separate disability from service-connected 
seborrheic dermatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
February 1989.  

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a hearing before the Board in January 2008.  
This matter was remanded in April 2008.  A review of the 
record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).

Pursuant to development directed by the Board's April 2008 
remand, a VA examination was conducted in May 2008.  The 
examiner reported that the disability of the eyelids was 
seborrheic dermatitis.  Service connection has already been 
established for seborrheic dermatitis.  The VA examiner found 
that the veteran does not have a separate skin condition of 
the eyelids.  However, the examiner also reported that a 
separate disorder, rosacea, involved the rest of the face.  
In reviewing the veteran's January 2008 testimony, it appears 
that the veteran may have been intending to include the skin 
disorder of the rest of the face in his claim, although the 
nature of that other disorder of the face had not been 
medically differentiated from the seborrheic dermatitis at 
that time.  In light of the May 2008 medical findings, the 
Board believes that the veteran has raised an implicit claim 
of service connection for the newly diagnosed separate 
disorder of rosacea.  This matter has not yet been formally 
adjudicated by the RO and is hereby referred to the RO for 
such action.  


FINDING OF FACT

The veteran has no current skin disability of the eyelids 
separate from the veteran's already service-connected 
seborrheic dermatitis.  


CONCLUSION OF LAW

Skin disability of the eyelids, separate from service-
connected seborrheic dermatitis, was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in May 2003.  In March 2006, the veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective dates to be assigned are rendered moot.  Thus, VA 
has satisfied its duty to notify the appellant.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service private medical records.  The 
evidence of record also contains VA examinations performed in 
August 2005 and May 2008.  The examination reports obtained 
are thorough and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board again notes that service connection for seborrheic 
dermatitis was granted in October 2005 with an evaluation of 
10 percent effective May 13, 2003.  

A service Report of Medical Examination dated in January 1989 
for separation purposes reflects that the veteran's eyes were 
clinically evaluated as normal.  A service Report of Medical 
History dated in January 1989 for separation purposes 
reflects that the veteran checked the 'no' box for eye 
trouble.  There are no other service medical records related 
to the veteran's eyelids.  

The veteran underwent a VA examination in August 2005.  He 
reported occasional episodes of a dermatitis that flared up 
both above and below his globes so that he had it along both 
his superior and inferior eyelids.  He stated that the 
dermatitis consisted of a red itchy and flaky rash that 
flared up approximately two times a month.  

Upon physical examination, the veteran had normal lids and 
lashes.  There was white and quiet conjunctivae.  The corneas 
were clear.  Anterior chambers were deep and quiet.  Iritis 
was free of neovascularization and lenses were clear.  
Acclamation tonometry was 16 in the right eye and 14 in the 
left eye.  Dilated fundus exam revealed a cup-to-disc ratio 
of .05 in the right eye and .04 in the left eye.  Artery to 
vein ratio was 2/3.  The macula was flat and healthy in each 
eye and the periphery was intact to 360 degrees in each eye.  
The vitreous of each eye was significant for syneresis.  The 
examiner assessed occasional intermittent dermatitis 
infecting the eyelids.  

The veteran underwent another VA examination in May 2008.  He 
reported irritation, itching and scaling around the upper 
eyelids and infraorbital area.  

Upon physical examination, the skin of the upper and lower 
eyelids had definitely normal skin as opposed to the rest of 
the face, which had rosacea.  There was not much scaling and 
peeling around the eyebrows or the eyelids.  The examiner 
found rosacea covering most of the face, excluding the 
periorbital area.  The examiner diagnosed seborrheic 
dermatitis/rosacea.  The examiner noted that the seborrheic 
dermatitis involved the upper eyelids, especially around the 
eyebrow area and areas of infraorbital region.  However, the 
examiner found no separate skin condition on the veteran's 
eyelids.  The examiner found that the seborrheic dermatitis 
involved the eyebrows and surrounding areas, which is part of 
the separate eyelid.  As such, the veteran's lower eyelids 
were completely spared.  The examiner noted that the 
veteran's problems were inforaorbitally, so below the lower 
eyelids.  The examiner opined that the veteran did not have 
any separate skin condition of the eyelids, but that he did 
have seborrheic dermatitis which included part of the upper 
eyelid area.  

Based on the May 2008 VA examination, there is no competent 
evidence of current skin disability of the eyelids as a 
separate disability from the already service-connected 
seborrheic dermatitis.  The veteran has otherwise not 
identified or submitted any medical evidence which reflects a 
current skin disability of the eyelids as a separate 
disability from service-connected seborrheic dermatitis.  As 
such, in the absence of proof of a present disability, there 
can be no valid claim of service connection.  There is no 
evidence of a current disability of the eyelids separate from 
the already service-connected dermatitis.  The RO 
acknowledged that the seborrheic dermatitis now involves the 
eyes, but explained in a June 2008 supplemental statement of 
the case that it is not a separate disorder for rating 
purposes and is included in the current 10 percent rating for 
seborrheic dermatitis.  

The Board again notes the May 2008 diagnosis of rosacea of 
the rest of the face.  As explained in the introduction, the 
issue of service connection for rosacea has not yet been 
adjudicated and is being referred to the RO for appropriate 
action.  

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a skin disability of the eyelids as a 
separate disability from service-connected seborrheic 
dermatitis is not warranted.  

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


